ORDER
By way of a petition for transfer to incapacity inactive status, the Office of Disciplinary Counsel has informed the Court that during the course of a public disciplinary proceeding respondent maintained he was unable to defend himself due to mental incapacity. See Rule 28(d)(1), RLDE, Rule 413, SCACR.
IT IS ORDERED that respondent is transferred to incapacity inactive status until further order of this Court.
IT IS FURTHER ORDERED that Steve Wukela, Jr., Esquire, is hereby appointed to assume responsibility for respondent’s client files, trust account(s), escrow account(s), operating aecount(s), and any other law office accounts respondent may maintain. Mr. Wukela shall take action as required by Rule 31, RLDE, Rule 413, SCACR, to protect the interests of respondent’s clients. Mr. Wukela may make disbursements from respondent’s trust account(s), escrow account(s), operating account(s), and any other law office accounts respondent may maintain that are necessary to effectuate this appointment.
This Order, when served on any bank or. other financial institution maintaining trust, escrow and/or operating accounts of respondent, shall serve as an injunction to prevent respondent from making withdrawals from the account(s) and shall further serve as notice to the bank or other financial institution that Steve Wukela, Jr., Esquire, has been duly appointed by this Court.
Finally, this Order, when served on any office of the United States Postal Service, shall serve as notice that Steve Wukela, Jr., Esquire, has been duly appointed by this Court and has the authority to receive respondent’s mail and the authority to *289direct that respondent’s mail be delivered to Mr. Wukela’s office.
Pursuant to Rule 28, RLDE, this matter is remanded to the Commission on Lawyer Conduct for a determination as to the validity of respondent’s claim of inability to defend.
/s/ Jean H. Toal, C.J. ' FOR THE COURT